 1   Monica Perales
     Attorney at Law: 297739
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     MARK ALLEN HOWELL
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     MARK ALLEN HOWELL                        )   Case No.: 2:18-cv-01408-CKD
12                                            )
                  Plaintiff,                  )   STIPULATION & ORDER TO
13   v.                                       )   EXTEND TIME TO FILE OPENING
                                              )   BRIEF
14   NANCY A. BERRYHILL,                      )
     Acting Commissioner of Social            )   (FIRST REQUEST)
15   Security,                                )
                                              )
16                                            )
                  Defendant.                  )
17
18
19         Plaintiff Mark Allen Howell and Defendant Nancy A. Berryhill, Acting

20   Commissioner of Social Security, through their undersigned attorneys, stipulate,

21   subject to this court’s approval, to extend the time by from October 26, 2018 to

22   November 26, 2018 for Plaintiff to file an Opening Brief, with all other dates in the

23   Court’s scheduling order extended accordingly. This is Plaintiff's first

24   ///

25   ///

26
27
                                              -1-
28
 1   request for an extension. This request is made at the request of Plaintiff’s counsel
 2   to allow additional time to fully research the issues presented. Counsel’s mother
 3   has had the first of three kidney surgeries since July 17, 2018. Counsel has taken
 4   additional time to place all her mother’s personal and financial matters in order.
 5         This is not an ordinary circumstance for Counsel and Counsel sincerely
 6   apologizes to the Court for any inconvenience this may have cause. Counsel’s firm
 7   has hired another associate to help Counsel during this difficult time.
 8   DATE: October 26, 2018           Respectfully submitted,
 9                                    LAWRENCE D. ROHLFING

10                                           /s/ Monica Perales
                                 BY: _______________________
11                                   Monica Perales
                                     Attorney for plaintiff Mr. Mark Allen Howell
12
13   DATE: October 26, 2018
                                      MCGREGOR W. SCOTT
14                                    United States Attorney
                                      DEBORAH LEE STACHEL
15
                                      Regional Chief Counsel
16                                    Social Security Administration
17
18                                    /s/ Francesco Benavides
19                                BY: ____________________________
                                     Francesco Benavides
20                                   Special Assistant United States Attorney
                                     Attorneys for defendant Nancy A. Berryhill
21                                   Acting Commissioner of Social Security
                                    |*authorized by e-mail|
22
23   IT IS SO ORDERED.

24   Dated: November 1, 2018
                                                _____________________________________
25                                              CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
26
27
                                               -2-
28
